Title: From George Washington to Stephen Bloomer Balch, 26 June 1785
From: Washington, George
To: Balch, Stephen Bloomer



Sir,
Mt Vernon 26th June 1785.

My Nephews are desireous of going to the Dancing School in George town kept by Mr Tarterson (I think his name is)—and as it is my wish that they should be introduced into life with those qualifications which are deemed necessary, I consent to it. Sometime ago I expressed my approbation of their learning French, & a wish that when you had got your House in order to receive them, they might again board with you: Altho’ I have no occasion [to doubt] the care, attention and kindness of Mr Bailey to them, I conceive they can board at no place so eligably as at their Preceptors; for it is my wish that their morals as well as educations may be attended to; & tho’ I do not desire they should be deprived of necessary & proper amusements, yet it is my earnest request that they may be kept close to their studies. I am Sir &c.

G: Washington

